                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA



JAMES LEBLANC                                                         CIVIL ACTION



VERSUS                                                                17-76-SDD-EWD


DISA GLOBAL SOLUTIONS, INC.,
OUR LADY OF THE LAKE ASCENSION,
LLC, AND UNIVERSITY MRO, LLC


                                          RULING


       Before the Court is a Motion in Limine to Exclude the Testimony and/or Report of

Barry Sachs, D.O.1 filed by the Plaintiff, James LeBlanc. The Defendant, DISA Global

Solutions, Inc. (“DISA”), opposes the Motion.2 For the reasons which follow, the Court

finds that the Motion should be DENIED.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       This matter involves claims for damages allegedly sustained by Plaintiff resulting

from a failed drug test conducted on behalf of his employer, Atlas Copco Rental, LLC

(“Atlas”), on February 26, 2016. Plaintiff instituted suit initially against several parties

alleging negligence in conducting and reporting an employment-related random drug

screen. The Court has previously reviewed the procedural and factual history of these

proceedings and will not reiterate it herein.3



1
  Rec. Doc. 77.
2
  Rec. Doc. 85.
3
  Rec. Docs. 50, 54 and 55.
II.     THE PRESENT MOTION IN LIMINE

        Barry Sachs, D.O. was designated by the defendant as an expert Medical Review

Officer (“MRO”). Plaintiff moves to exclude Dr. Sachs’ opinions, arguing that he lacks the

qualifications to render an expert opinion, that his opinion lacks reliability, and that his

conclusions are the product of bias.4

        A. Qualifications

        Dr. Sachs is a licensed Doctor of Osteopathic Medicine. He is a fellow of the

American College of Osteopathic Surgery since 1983, a licensed General Surgeon since

1984, and a Medical Review Officer since 1996. Plaintiff argues that “even with his 18

years as an MRO, [Sachs] has never testified at trial as an expert witness, has never

been qualified as an expert in any Court, has not written any articles on MROs, policies,

procedures, regulations, etc., and cannot be qualified as an expert in this case.”5

        The court disagrees and finds that Dr. Sachs is qualified by education, training,

and experience to give opinion testimony in the field and discipline of Medical Review.

        B. Reliability

        On the issue of reliability, the question before the court is whether the proffered

opinions have evidentiary reliability. Specifically, the question is whether the proffered

opinions are the result of the application of the theory, techniques and/or practices that

are generally accepted in the expert’s field.6 In this case, Dr. Sachs is a retained expert

and was not the MRO. Dr. Sachs’ expert report reveals that he proposes to give opinion



4
  Rec. Doc. 77-1.
5
  Id. at p. 3 (citations omitted).
6
  Moore v. Ashland Chemical, Inc., 151 F.3d 269, 276 (5th Cir. 1998) (en banc).
testimony on the methodology employed by MROs and whether appropriate procedures

were followed in this case.7 In arguing that Dr. Sachs’ opinions are unreliable, the Plaintiff

conflates reliability with Dr. Sachs’ expert qualifications. The court finds no grounds set

forth by the Plaintiff that suggest Dr. Sachs’ opinions are the product of unreliable

methodology. Dr. Sachs possesses the requisite education and experience to opine as

to the means and methodologies typically employed by Medical Review Officers. Dr.

Sachs reviews the policies and procedures employed in this case and reliably concludes

that the “appropriate procedures spelled out in the DCCHT Policy were followed.”8 The

court finds no merit in the Plaintiff’s reliability objection. The bases of Dr. Sachs’ opinions

can be adequately tested on cross examination.

        C. Bias

        Plaintiff moves to exclude Dr. Sachs’ opinion testimony on the grounds of bias

arguing that:

        Sachs is not an impartial and disinterested witness. His primary income is
        from University Services, which was initially a defendant in this matter, and
        is arguably a subsidiary company of DISA. Sachs was the only MRO for
        DISA for 12 years, then DISA outsourced its MRO department to University
        Services. Sachs has been employed by University Services since 2013
        and receives from them his primary income of approximately $46,800.00
        per year, as compared to income of approximately $20,800.00 per year
        and $500.00 per year from his two other sources of work as an MRO.9

        The defendant counters that Dr. Sachs “is a contractor of University MRO, LLC

[and] other entities.”10 The mere fact that Dr. Sachs may have contracted for a subsidiary

of the defendant DISA does not disqualify him from providing opinion testimony on the



7
  Rec. Doc. 77-3.
8
  Id.
9
  Rec. Doc. 77-1 p. 5.
10
   Rec. Doc. 85 p. 2 (emphasis in original).
means and methods to be observed by Medical Review Officers generally and the policies

and procedures used by the MRO in this case. The court finds that the Plaintiff can

adequately explore alleged bias on cross examination.

III.   CONCLUSION

       For the foregoing reasons, the Plaintiff’s Motion in Limine to Exclude the Testimony

and/or Report of Barry Sachs, D.O. (Rec. Doc. 77) is hereby DENIED.

       IT IS SO ORDERED.

       Signed in Baton Rouge, Louisiana on November 26, 2019.




                                          S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
